Matter of Bosse v Simpson (2019 NY Slip Op 04691)





Matter of Bosse v Simpson


2019 NY Slip Op 04691


Decided on June 12, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2018-01867
 (Docket No. F-26708-09/15D/15E)

[*1]In the Matter of Mary Bosse, appellant, 
vOrville Simpson, respondent.


Mary Bosse, Baldwin, NY, appellant pro se.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Kings County (Robert D. Mulroy, J.), dated November 30, 2017. The order, insofar as appealed from, denied, as untimely, the mother's objections to an order for entry of a money judgment of the same court (Adele Alexis Harris, S.M.), dated August 18, 2017.
ORDERED that the order dated November 30, 2017, is affirmed insofar as appealed from, without costs or disbursements.
The parties are the parents of two minor children. In July 2015, the mother filed, inter alia, a petition alleging that the father violated a support order dated January 14, 2011. After a hearing, the Support Magistrate granted the petition, finding that the father failed to make payments for unreimbursed medical and educational expenses. A money judgment was entered against the father in the sum of $6,710.97.
The father thereafter filed objections to the money judgment, and the matter was remitted to the Support Magistrate for a further hearing on the issue of unreimbursed medical expenses. After the hearing, the Support Magistrate, by order dated August 18, 2017, vacated the money judgment, and entered an amended money judgment against the father in the amount of $1,410. The mother filed objections to the order dated August 18, 2017. In an order dated November 30, 2017, the Family Court, inter alia, denied the mother's objections as untimely. The mother appeals.
"Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party" (Matter of Verzhbo v Grubelich, 147 AD3d 864, 865; see Family Ct Act § 439[e]; Matter of Tirado v Maldonado, 154 AD3d 712, 713; Matter of Ferrante v Bantis, 143 AD3d 984, 984).
The order dated August 18, 2017, contains a notation directly below the Support Magistrate's signature indicting that it was mailed to the parties and the Support Collection Unit on the same date. On the same page, above the Support Magistrate's signature, was an instruction in capital letters stating, as relevant here, that written objections to the order may be filed "within 35 days of the mailing of the order." While the mother contends that the order dated August 18, 2017, was mailed on August 21, 2017, as indicated by the envelope postmark, this envelope is not part of the original papers before this Court on appeal. In any event, the postmark date does not establish that the order was not mailed on August 18, 2017 (see Kings Park Classroom Teachers Assn. v [*2]Kings Park Cent. School Dist., 63 NY2d 742; Ortega v Trefz, 44 AD3d 916, 917). Accordingly, we agree with the Family Court's determination denying, as untimely, the mother's objections to the order dated August 18, 2017 (see Matter of Siciliano v Strocchia, 169 AD3d 799; Matter of Tirado v Maldonado, 154 AD3d at 713; Matter of Verzhbo v Grubelich, 147 AD3d at 865; Matter of Ferrante v Bantis, 143 AD3d at 984; Matter of Bodouva v Bodouva, 53 AD3d 483, 484).
DILLON, J.P., CHAMBERS, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court